Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to in response to the claims filed 11/16/2020 and the interview conducted 2/12/2021. Claim 4 is cancelled.  Claim 21 is new.  Claims 1, 2, 5, 18 and 20 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Garret Balich 2/12/2021.

The CLAIMS have been amended as follows: 

1. (Currently Amended) A turbine engine system, comprising:
a gear train with an axial centerline; and 
a gutter at least partially circumscribing the gear train; the gutter including an inner surface and a channel;

the channel extending radially into the gutter from the inner surface; and the channel extending circumferentially to a channel outlet;
wherein the inner surface has a surface radius measured from the axial centerline, and the channel has a radially extending channel height that is equal to or less than eight percent of the surface radius; and
wherein the channel has an axially extending channel width that is equal to or less than fifteen percent of the surface radius.
18. (Currently Amended) A turbine engine system, comprising:
a gear train with an axial centerline; and
a gutter at least partially circumscribing the gear train;
the gutter including an inner surface and a channel;
the channel configured to receive fluid directed out of the gear train;
the channel extending radially into the gutter from the inner surface; and
the channel extending circumferentially to a channel outlet;
wherein the inner surface has a surface radius measured from the axial centerline;
wherein at least a portion of the channel has an axially extending channel width that is equal to or less than fifteen percent of the surface radius; and
wherein the portion of the channel is located adjacent and upstream of the channel outlet.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is DiBenedetto 2011/0108360.
The prior art neither teaches nor renders obvious a turbine engine system wherein at least a portion of the channel has an axially extending channel width that is equal to or less than fifteen percent of the surface radius or a turbine engine system wherein the channel has an axially extending channel width that is equal to or less than fifteen percent of the surface radius in combination with the other limitations of the claims. In particular, the prior art is silent as the relationship between the channel width and surface radius discussed supra.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741